Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status:
	Claims 1-24 have been cancelled.
	Claims 51 and 52 are new.
	Claims 25-52 are pending. Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's Declaration under 37 CFR 1.132 by Martin Tooren, amendments and arguments filed 11/19/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-42, 51 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zuidema et al. (US 20120114592) and Park et al. (US 20080146983) and Hardy et al. (US 20100092525) and Shigemasa et al. (Biotechnology and Genetic Engineering Reviews, 1996;13(1):383-420) and Pusateri et al. (The Journal of TRAUMA, 2003;54:177-182) and KR20070097778A (published 2007; English translation by GOOGLE) and Andersen et al. (US 20070254016).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant claims, for example:

    PNG
    media_image1.png
    313
    801
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 25, 29, 30, 32 and 33, Zuidema et al. teach a non-crosslinked, hence a degree of crosslinking of 0.01 or lower, bioresorbable polyurethane hemostatic foams that have a phase-separated polyurethane comprising an amorphous hydrophilic segment and a crystalline segment, wherein at least said amorphous segment comprises a hydrophilic segment. (Abstract; [0014, 055] and claims 1-9) for use in treating humans or animals by, for example, wound closure (claims 13-4) that have “a density of 0.01-0.2 g/cm3, preferably of 0.03-0.07 g/cm3.  Furthermore, a foam of the present invention has a porosity of 85-99%, preferably from 92-98%.” [0054]. The density is implicitly the polymer mass per volume of unit foam. The polyurethane can have polyetheresters and has the structure as show in claim 5:

    PNG
    media_image2.png
    399
    502
    media_image2.png
    Greyscale

With regard to instant claim 38, Zuidema et al. teach that the: “The (semi) crystalline hard segments undergo intermolecular crystallization and behave as physical cross-links and knot the soft segments in a three dimensions network structure. Because of this, microphase separation may appear where the hard crystalline and the soft amorphous segments can form a cocontinuous two-phase system. Cocontinuous microstructures are characterized by having both phases interpenetrating each other in three dimensions.” [0028]
With regard to instant claim 39, Zuidema et al. teach DL lactide and e-caprolactone, with polyethylene glycol provided in the polyether ester as a hydrophilic segment [0042]. 
With regard to instant claim 40, Zuidema et al. teach DL lactide and e-caprolactone and polyvinylpyrrolidone as the hydrophilic segment [0049]. 
With regard to instant claim 41, Zuidema et al. teach polyvinyl alcohol for the hydrophilic segment with DL lactide and ɛ-caprolactone [0017-0018 and 0050]. 
4H8) [0044-0046] and that Q1, Q2 and Z1-Z4 are urethane; and p=l and q=l [0051].
With regard to instant claims 25-43, the hemostatic foam of Zuidema et al. is suitable for packing antrums or other cavities of the human body such as the nasal cavity [0059] thus reading on methods of using the foam by packing the nasal antrums. In fact, Zuidema et al. teach the benefit of foams that: “The foam has the advantage that it does not have to be mechanically removed after being applied to an antrum, such as the nasal cavity” [0007]. 
Furthermore, the “configured for” limitation of instant claims 25-37 is merely intended use of the foam because such language merely represents a statement of intended use of the processing device which does not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). 
With regard to instant claims 25, 31, 32, 33 and 51, Park et al. teach the concept of a polyurethane foam containing 0.5 to about 15 wt% of an adjuvant wound healing accelerator such as bioresorbable chitin or chitosan (Abstract; claims 1-10) where chitosan is a water insoluble polysaccharide. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With regard to instant claim 25-27, 29, 31, 32, 37 and 51, KR20070097778A teaches a method of producing composite polyurethane and chitosan where chitosan powder is mixed with polyurethane prepolymer (title; abstract) and the –NCO group at the end of the polyurethane prepolymer reacts with water and CO2 gas is generated to produce foam (Example 1; page 2 of 7) where the mixing implicitly produces a macroscopically homogeneous mixture which is naturally bioresorbable. KR20070097778A teach using both water soluble chitosan powder (sieved at 45 microns) and polymeric chitosan powder (sieved at 425 microns) which is interpreted to be water insoluble chitosan (Examples 1 and 2). KR20070097778A teaches that when foaming, only the polyurethane pre-polymer reacts with water to generate CO2 gas and the polymer chitosan remains in the foam thereby producing a composite (Example 4, page 4 of 7). Only water soluble chitosan is crosslinked with a crosslinking agent (Example 3 page 3 of 7) which means water insoluble chitosan has no need for crosslinking. Accordingly, the water insoluble chitosan does not directly react with the polyurethane prepolymer and such no crosslinking is needed and no crosslinking occurs between the chitosan and the polyurethane prepolymer unless a crosslinking agent is present. Therefore the ordinary artisan has nothing to fear about crosslinking the chitosan with the pre-polymer.

With regard to instant claims 25 and 35, Shigemasa et al. fine powders of chitin or chitosan enhanced the phagocytic activity of PMN cells and induce the migration of inflammatory cells into the wound cavity and then induce active biodebridement  by these cells (page 404 second paragraph and Table 8). Shigemasa et al. teach pulverizing chitin and chitosan into less than 30 micron particle size (page 385, Suspension).
With regard to instant claims 28 and 35, Pusateri et al. teach that chitosan is the deacetylated form of chitin when the extent of deacetylation is above 70% and the generic term chitin is used when the extent of deacetylation is insignificant or below 20% (page 177, right column). Pusateri et al. teach that the salt form of chitosan exhibits mucoadhesive activity which makes it an ideal candidate as a hemostatic agent (page 177, right column) with chitosan acetate being exemplified (page 178, 
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad number of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ hemostatic foam differs and, if so, to what extent, from that of the discussed references.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zuidema et al. is that Zuidema et al. do not expressly teach adding a chitosan hemostatic agent to the polyurethane foam in the salts, amounts, particles sizes, distribution in the foam or degrees of deacetylation as instantly claimed and subsequent packing in the nasal antrum with the hemostatic foam with chitosan. This deficiency in Zuidema et al. is cured by the teachings of Park et al., Hardy et al., Shigemasa et al., KR20070097778A, Andersen et al., and Pusateri et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add a chitosan hemostatic agent in the amounts, particles sizes, distribution in the foam or degrees of deacetylation as instantly claimed , as suggested by Park et al., Hardy et al., Shigemasa et al., KR20070097778A, Andersen et al. and Pusateri et al., pack a nasal antrum with the hemostatic foam with chitosan hemostatic agent and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following reasons. It is obvious to combine the haemostatic composition of Zuidema et al. with other wound healing agents and haemostatic materials such as haemostatic chitosan particles taught by the secondary references as a precedent for doing so has already been established by Park et al. and KR20070097778A. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The artisan would combine the materials in a macroscopically homogenous blended manner for at least an additive uniform haemostatic effect with an even distribution of the haemostatic agent though out in the absence of evidence to the contrary. Park et al. provide guidance on how much to add which overlaps with the instantly claimed 2-50 wt%. MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” In addition, the amount of chitosan haemostatic agent is a result effective variable easily and routinely optimized by the ordinary artisan. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, KR20070097778A establishes that the ordinary artisan is going to have a reasonable expectation of success in making the foam without reaction of the chitosan with the polyurethane prepolymer because the polyurethane pre-polymer is expected to only react with water in the absence of a crosslinking agent. Making a gradient of the agent or having the agent distributed at the boundaries appears to be nothing more than optimization of the location of the haemostatic agent to be more concentrated closer to the wound where the bleeding will be heaviest by the artisan. Thus the instantly claimed hemostatic foam is obvious as well as methods of using it to pack the nasal antrum as the combined references teach and suggest packing the nasal antrum with the foam where the foam contacts the tissue that defines the nasal antrum with a reasonable expectation of success.
With regard to the particles size, while Hardy et al. teach a broad particle size, Shigemasa et al. teach that fine powders of chitin or chitosan of less than 30 microns enhanced the phagocytic activity of PMN cells and induce the migration of inflammatory cells into the wound cavity and then induce active biodebridement by these cells. The artisan desiring these beneficial properties would use chitin or chitosan of less than 30 microns. 
With regard to the acetate salt of chitosan, the art guides the artisan to this species, chitosan acetate, especially when Pusateri et al. teach that the salt form of chitosan exhibits mucoadhesive activity which makes it an ideal candidate as a hemostatic agent. Furthermore, Andersen et al. renders obvious other salts of chitosan for use as hemostatic agents and how to make them. Thus it is no stretch to also make 
With regard to the degree of crosslinking of 0.1 or less, Zuidema et al. guide the artisan to avoid crosslinking [0014] thus rendering obvious non-crosslinked or 0%. Furthermore KR20070097778A establishes that the chitosan is not going to react with the –NCO groups of the pre-polymer because the pre-polymer only reacts with water produce the foaming. Accordingly, mixing chitosan in the absence of a crosslinking agent with polyurethane prepolymer is not going to produce any crosslinking.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add a chitosan salt to the composition of Zuidema where the polymers in the blend has a strain break of at least 200%; or has a tensile strength of 5-100 Mpa or a modulus of 5-100 MPa, as suggested by Park et al., Hardy et al., Shigemasa et al. and Pusateri et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the strain break and tensile strength and degree of crosslinking are all inherent properties of the same polyurethane taught by Zuidema et al. See MPEP 2112.01(II): ““Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). It is noted for the record that non crosslinked reads on 0% crosslinking which is less than 0.01.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Declaration:
The Declarant set out to illustrate that Park’s synthesis process would yield chemical crosslinking between Park’s chitosan and it polyurethane polymer and would not yield a blend of polyurethane and chitosan hemostatic agent and other experiments were conducted to provide evidence that the claimed hemostatic foam is far superior to the comparative foams made in accordance with Park (Declaration paragraphs 6 and 7). 
Declarant reports heating the prepolymer to 60° C and adding 2 wt% or 9 wt% chitosan and stirring for 5 s at 4000 rpm and samples with and without chitosan were measured for NCO content using FT-IR (Declaration paragraph 13) as shown in Figure 2 of the Declaration where the Declarant alleges that the slight decline in the NCO peak indicates chemical crosslinking (Declaration paragraph 15) and after 24 hours the Declarant alleges more NCO groups are being consumed by chitosan in Figure 3 (Declaration paragraphs 16 and 17). The Examiner is not convinced. Declarant performed their reaction at 60° C which is the temperature used by Park et al. to make the pre-polymer; not the reaction temperature of mixing an additive, such as chitosan, with the pre-polymer in Example 1 [0056], which is understood by the ordinary artisan to be room temperature.  It is also understood by the ordinary chemist in the art that 
Declarant performed a second experiment with polyurethane foams of Park and 0, 2 and 9 wt% chitosan (Declaration paragraphs 21-24). Declarant states that no foaming took place after 5 seconds but started after 3 hours in the mold (Declaration paragraph 25). Of interest to the Examiner, is that the FT-IR spectrum of Figure 5 appears to show no change in the –NCO peak which suggests that the 2 wt% and 9 wt% chitosan did not react at all with the prepolymer up to 10 minutes after mixing. Conspicuously lacking from Figure 5 is the control with 0 wt% chitosan. Declarant waited 168 hours and then dried at 50° C before obtaining Figure 6 showing loss of –NCO peak in the FT-IR (Declaration paragraphs 26-28). Contrary to being probative, the data would appear to support the Examiner’s position that no reaction takes place at room temperature in 5 seconds between chitosan and the prepolymer. 
Declarant next performed a third experiment to demonstrate superior properties to the comparative foams of Park (Declaration paragraph 28). Experiment 3A In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972) and any superior property must be unexpected to be considered as evidence of non-obviousness. In re Chupp, 816 F.2d 643, 646 (Fed.Cir.1987). That the cited prior art does not teach the allegedly unexpected results does not show what a skilled artisan would have expected with respect to the relationship between the hemostatic foam of Zuidema et al. and gel content, degree of swelling, water absorptiveness, porosity and moisturization rate or show that the results are in fact unexpected. See for example: Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (holding that “evidence [of unexpected results] must fail because the record is devoid of any evidence of what the skilled artisan would have expected). In other words, there is no control experiment for the hemostatic foam of Zuidema et al., and the Declaration fails to show that the properties described are due to the addition of chitosan to the hemostatic foam polymer of Zuidema et al. and not due to the hemostatic foam of Zuidema et al. itself because the Examiner is not relying Park et al. for teaching the polymer foam but rather Zuidema et al.
Declarant shows a porous foam in Figures 7-8 where Declarant states the claimed foams have a porosity of 400-800 µm and pores between 95-200 µm while 
Declarant concludes that the experiments set forth herein show that the claimed hemostatic foam is superior in terms of fluid absorption, moisturization rate, and porosity to the comparative foams of Park and that the comparative foams of Park have a high degree of crosslinking and swelling whereas the claimed hemostatic foams comprise a blend of chitosan and polyurethane that are not crosslinked (Declaration paragraphs 43- 44). The Examiner cannot agree because Declarant did not reproduce the conditions of Example 1 of Park et al. with the proper temperature of mixing the prepolymer with additional agent and Declarant’s data would support the Examiner’s position that no reaction between chitosan and the prepolymer occurs at all in Figure 5 of the Declaration. The comparative property experiments against Park et al. have been noted but Park et al. is not relied upon for teaching the hemostatic foam phase-separated polymer comprising an amorphous segment and a crystalline segment; Zuidema is relied upon for that. As such, the only reasonable conclusion is that the Declaration is not probative and insufficient to overcome the 35 USC 103 rejections of record. 


Response to Arguments:
Applicant asserts the Declaration under 37 CFR 1.132 “clearly establishes unexpected results” where “The experiments conducted and set forth in the Declaration show that the claimed hemostatic foam is superior in terms of fluid absorption, moisturization rate, and porosity to comparative foams based on Park and the cited art.” Applicant’s arguments fail at the onset because, while porosity is a claimed limitation, the art of Zuidema teaches the same porosity and therefore this cannot be superior property, the instant claims are not limited by fluid absorption or moisturization rates and therefore include all foams of any degree of fluid absorption or moisturization rate. Therefore, the argument is not directed at a limitation that actually appears in the claim. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) ("[A]ppellant's arguments fail from the outset because ... they are not based on limitations appearing in the claims.").
Applicant appears to argue all the rejections under 103 together (page 10 of Remarks). Accordingly, the Examiner’s response to these arguments will also apply to the appropriate 103 rejections that follow.
Applicant argues that Zuidema teaches a polyurethane foam that is formed via a freeze-drying process while in contrast park teaches a blown polyurethane foam. From this Applicant concludes that it is unlikely that the references would be combined in an effort to arrive at the claimed foam. Applicant further argues that the cited combination of Park and Zuidema does not disclose and would not result in a foam comprising a blend of a chitosan hemostatic agent and a polymer. “That is, it cannot be assumed that the process of Park would result in a blend of polyurethane and chitosan, and more specifically, that the degree of crosslinking between the polymers in the blend would be 
Applicant argues that Park is in a different field of non-degradable foams. Respectfully, the Examiner does not agree with that analysis. The determination that a reference is from a non-analogous art is two-fold. (See page 6 of the Board decision rendered in parent application 14424233 mailed 4/29/2019 where the Board rejected Applicant’s arguments of non-analogous art of Park.) First, the Examiner decides if the reference is within the field of the inventor's endeavor. If it is not, then the Examiner proceeds to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved. In the present case, Park is within the field of the inventor’s endeavor because Park is directed to polyurethane foam dressing 
Applicant argues that the bioresorbability of the claimed foam results from the claimed phase separated polymer comprising an amorphous segment and a crystalline segment, wherein the amorphous segment comprises a hydrophilic segment that is bioresorbable. However, Zuidema et al. teach the same phase separated polymer which will naturally have the same bioresorbability. 
Applicant maintains the previous arguments set forth over the previously cited references (page 13 for remarks) and the Examiner’s response is also maintained. Applicant asserts that KR78 is not in the art of biodegradable medical foams and is in a different field of endeavor. Respectfully, the Examiner cannot agree because KR78 is reasonably pertinent to the particular problem with which the inventor is involved which is the preparation of a composite foam of polyurethane and chitosan and reasonably commends itself to the artisan in the art making composites foams of polyurethane and chitosan especially when KR78 also teaches that they are absorbent.  
Applicant argues that “the reaction of an isocyanate group is 1000 times more reactive towards a primary amine than to water, so one would expect some level of crosslinking to occur - as illustrated in the experiments set forth in the Declaration.” However, that argument is flawed because the chitosan of KR78 is acidified and is not a nucleophilic primary amine molecule as alleged by Applicant but rather a protonated non-nucleophilic amine (Example 4 of KR78). Thus the ordinary artisan would expect nucleophilic water, which is in excess in the procedure of KR78 (2.5 wt% or 5 wt% aqueous chitosan acidic solution), to react with the pre-polymer while the acidified 
Applicant concludes that the ordinary artisan would expect the chitosan of KR78 would also crosslink to some extent with the polyurethane polymer described therein. The Examiner cannot agree because KR78 expressly states that it does not react in Example 4: “When foaming, only Hypo 3000 reacts with water to generate CO2 gas, which naturally forms a foam, and polymer chitosan remains in the foam, thereby producing a composite foam…” Additionally, the ordinary artisan understand the amine of chitosan is acidified under the conditions used by KR78 and thus will not behave like a nucleophilic primary amine as alleged by Applicant. 
Applicant cites Example 3 of KR78 as teaching that the “water soluble chitosan should be crosslinked with a glutaraldehyde solution (a known chitosan crosslinker).” (page 14 of remarks). However, the Examiner is not relying on example 3. The Examiner is relying on Example 4 relied upon by the Examiner is not reacted with glutaraldehyde and is therefore not crosslinked. Applicant states: “Based on Applicant's understanding, Example 4 of KR78 is not saying that crosslinking of the polyurethane and the chitosan is completely absent, but that further cross-linking of the chitosan does not occur in solution. In other words, Applicant respectfully suggests that the "only the polyurethane pre-polymer reacts with water to generate CO2 gas" does not imply that cross-linking would not occur to some extent between polyurethane and the chitosan upon mixing of the polyurethane with the chitosan, but rather that the words imply that chitosan in this particular example is not further cross-linked in solution as it is in 
Applicant’s asserts that the Declaration has shown that such processes used by Park and KR78 produce a partially crosslinked polyurethane foam chitosan mixture and does not exhibit the superior performance properties of the claimed hemostatic foam. Respectfully, the Examiner cannot agree for the reasons provided under the heading “Response to Declaration” discussed in detail above. 
Applicant argues the Andersen does not mention polyurethane. However, Anderson is not relied upon for teaching polyurethane. 
Applicant alleges impermissible hindsight by the Examiner. However, the Examiner has taken into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the Declaration, “which is in-line with the teachings of the subject application, presents data to show that the claimed hemostatic foam has a water absorptiveness of -2000%, whereas the comparative foams of Park gave a water absorptiveness of only -135%. Further, the claimed hemostatic foam also significantly outperforms the comparative foams of Park in terms of moisturization rate. The claimed hemostatic foam gave a moisturization rate of 145%, the comparative foams of Park Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007) (holding that “evidence [of unexpected results] must fail because the record is devoid of any evidence of what the skilled artisan would have expected). The Examiner’s analysis of the Declaration data is provided above under the heading “Response to Declaration”.
Summary:
The Examiner has carefully considered Applicant’s Declaration and Arguments and found them unpersuasive for at least the following reasons:
The Declaration performed the experiment at 60° C whereas Example 1 [0056] of Park et al. was not.
The data in Figure 5 of the Declaration appears to support the Examiner’s position that no reaction occurs between chitosan and the pre-polymer.
The Declaration fails to provide a proper control experiment to demonstrate that any improvements in the foams functions are due to the addition of chitosan and not simply implicit in the foam itself. 
Applicant’s arguments concerning non-analogous art and impermissible hindsight are unfounded. 
Applicant does not appear to understand that the acidified chitosan taught in Example 4 of KR20070097778A has a protonated amine which is not going to react with any isocyanate groups because it is not nucleophilic 
Virtually identical claims have already been affirmed by the Board of Appeals in parent application 14424233. 
The facts in this case, including the state of the prior art, the simplicity and availability of the components making up the claimed invention and an explicit need in the prior art for hemostatic foams as suggested by Zuidema et al., compel a conclusion of obviousness as to the subject matter of each of the asserted claims.

Accordingly, Applicant’s arguments fail at the basic chemistry level as well as the Declaration data level.  The claims remain soundly rejected. The Examiner suggests that Applicant proceed to the Board of Appeals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 43-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zuidema et al. (US 20120114592) and Park et al. (US 20080146983) and KR20070097778A (published 2007; English translation by GOOGLE) and Hardy et al. (US 20100092525) and Andersen et al. (US 20070254016).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant claims, for example:

    PNG
    media_image3.png
    599
    1504
    media_image3.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 43, Zuidema et al. teach a bioresorbable polyurethane hemostatic foams that have a phase-separated polyurethane comprising an amorphous hydrophilic segment and a crystalline segment, wherein at least said amorphous segment comprises a hydrophilic segment. (Abstract; [0014, 055] and claims 1-9) for use in treating humans or animals by, for example, wound closure (claims 13-4) that have “a density of 0.01-0.2 g/cm3, preferably of 0.03-0.07 g/cm3.  Furthermore, a foam of the present invention has a porosity of 85-99%, preferably from 92-98%.” [0054]. The density is implicitly the polymer mass per volume of unit foam. The polyurethane can have polyetheresters and has the structure as show in claim 5:

    PNG
    media_image2.png
    399
    502
    media_image2.png
    Greyscale

With regard to instant claims 43-47, the hemostatic foam of Zuidema et al. is suitable for packing antrums or other cavities of the human body such as the nasal cavity [0059] thus reading on methods of using the foam by packing the nasal antrums. 
Furthermore, the “configured for” limitation of instant claims 44-47 is merely intended use of the foam because such language merely represents a statement of intended use of the processing device which does not limit the claim. Particularly, an intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). 
With regard to instant claims 43-47, Park et al. teach the concept of a polyurethane foam containing 0.5 to about 15 wt% of an adjuvant wound healing accelerator such as bioresorbable chitin or chitosan (Abstract; claims 1-10). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Park et al. teach mixing the components together with stirring ([0026] and claim 7) thus producing a macroscopically homogeneous blend of the chitosan hemostatic agent and a polyurethane polymer with even distribution of the adjuvant hemostatic agent throughout the polymer. 
With regard to instant claim 43 and 46, KR20070097778A teaches a method of producing composite polyurethane and chitosan where chitosan powder is mixed with polyurethane prepolymer (title; abstract) and the –NCO group at the end of the polyurethane prepolymer reacts with water and CO2 gas is generated to produce foam (Example 1; page 2 of 7) where the mixing implicitly produces a macroscopically 2 gas and the polymer chitosan remains in the foam thereby producing a composite (Example 4, page 4 of 7). 
With regard to instant claims 43, 45 and 46, Hardy et al. hemostatic foams (claims 1, 38 and 39) comprising particulate water soluble chitosan acetate salt ([0046, 0048] and claims 40, 41 and 45), which is hydrophilic and naturally insoluble in organic solvent, that may have a particle size such that will pass through a 5 mesh screen (4000 microns) but be retained by a 80 mesh (177 microns) screen [0051] that can be obtained by grinding and sorting [0051] as well as including chitin or chitosan derivatives (claim 49). Hardy et al. note that the therapeutic agent may have a particle size in the range of from about 1 micron to about 500 microns [0022] and the therapeutic agent can be the haemostatic agent [0014, 0045]. Thus, a range of about 1-500 microns is established for the haemostatic agent chitosan particle which overlaps the instantly claimed size of smaller than 150 microns. Hardy et al. also teaches using the lactate salt (claim 41; [0048]) and directs to water soluble chitosan salts prepared by combining chitosan with the appropriate acid which can be any inorganic or organic acid which yields a water soluble chitosan salt [0049]. 
With regard to instant claims 43, 44 and 46, Andersen et al. teach biodegradable foams for wound management and as a hemostatic agent (title; abstract; claims 18, 27 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zuidema et al. is that Zuidema et al. do not expressly teach adding a 5-35 wt% chitosan hemostatic agent to the polyurethane foam where the chitosan hemostatic agent comprises particles that are insoluble in organic solvent, hydrophilic, has a MW from about 1-1000 kDa and a particle size smaller than 150 microns. This deficiency in Zuidema et al. is cured by the teachings of Park et al., Hardy et al., Andersen et al. and KR20070097778A.
2.  The difference between the instant application and Zuidema et al. is that Zuidema et al. do not expressly teach has a strain break of at least 200%; or has a tensile strength of 5-100 Mpa; or a modulus of 5-100 Mpa. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add 5-35 wt% chitosan salt hemostatic agent to the polyurethane foam where the chitosan salt hemostatic agent comprises particles that are insoluble in organic solvent, hydrophilic, has a MW from about 1-1000 kDa and a particle size smaller than 150 microns, to the bioresorbable polyurethane foam of Zuidema et al., as suggested by Park et al., Hardy et al., KR20070097778A, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following reasons. It is obvious to combine the haemostatic composition of Zuidema et al. with other wound healing agents and haemostatic materials such as haemostatic chitosan particles taught by the secondary references as a precedent for doing so has already been established by Park et al. and KR20070097778A. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). It is desirable to combine the hemostatic agents for at least an additive hemostatic effect. Park et al. provide guidance on how much to add which overlaps with the instantly claimed 2-50 wt%. MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” In addition, the amount of chitosan haemostatic agent is a result effective variable easily and routinely optimized by the ordinary artisan. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, the ordinary artisan would have a reasonable expectation of success in combining 5-35 wt% hydrophilic organic solvent insoluble hemostatic chitosan salt of the secondary references with the polyurethane foam of Zuidema et al. configured to pack the nasal antrum with a reasonable expectation of success.
With regard to the particles size, Hardy et al. note that the therapeutic agent may have a particle size in the range of from about 1 micron to about 500 microns [0022] and the therapeutic agent can be the haemostatic agent (chitosan) [0014, 0045]. Thus, a range of about 1-500 microns is established for the haemostatic agent chitosan particle which overlaps the instantly claimed size of smaller than 150 microns. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
 With regard to the salt of chitosan in claim 43, Hardy et al. guide the artisan to soluble chitosan salts prepared by combining chitosan with the appropriate acid which can be any inorganic or organic acid which yields a soluble chitosan salt [0048-0049] and KR20070097778A successfully employs water soluble chitosan for blending with the polyurethane. Thus absent unexpected results, the selection of chitosan acetate or the other water soluble/insoluble salts are all obvious variants for the ordinary artisan in view of the combination of references.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add a chitosan salt to the composition of Zuidema where the foam has a strain break of at least 200%; or has a tensile strength of 5-100 MPa or a modulus of 5-100 MPa, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the strain break and tensile strength and degree of crosslinking are all inherent properties of the same polyurethane taught by Zuidema et al. See MPEP 2112.01(II): ““Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” Also note that where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). It is noted for the record that non crosslinked reads on 0% crosslinking which is less than 0.01.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 
Response to Arguments:
Applicant appears to argue all the rejections under 103 together and the Examiner’s response is supplied supra. Applicant’s arguments are not persuasive. The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 48-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zuidema et al. (US 20120114592) and Park et al. (US 20080146983) and KR20070097778A (published 2007; English translation by GOOGLE) and Hardy et al. (US 20100092525) and Andersen et al. (US 20070254016).


Applicant claims, for example:

    PNG
    media_image4.png
    683
    1526
    media_image4.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 48, Zuidema et al. teach a non-crosslinked, hence a degree of crosslinking of 0.01 or lower, bioresorbable polyurethane hemostatic foams that have a phase-separated polyurethane comprising an amorphous hydrophilic segment and a crystalline segment, wherein at least said amorphous segment 3, preferably of 0.03-0.07 g/cm3.  Furthermore, a foam of the present invention has a porosity of 85-99%, preferably from 92-98%.” [0054]. The density is implicitly the polymer mass per volume of unit foam. The polyurethane can have polyetheresters and has the structure as show in claim 5:

    PNG
    media_image2.png
    399
    502
    media_image2.png
    Greyscale

With regard to instant claim 48-50, the hemostatic foam of Zuidema et al. is suitable for packing antrums or other cavities of the human body such as the nasal cavity [0059] thus reading on methods of using the foam by packing the nasal antrums. In fact, Zuidema et al. teach the benefit of foams that: “The foam has the advantage that it does not have to be mechanically removed after being applied to an antrum, such as the nasal cavity” [0007]. 
Furthermore, the “configured for” limitation of instant claims 48-50 is merely intended use of the foam because such language merely represents a statement of Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). The foam naturally takes the shape of the nasal antrum and is thus shaped for use as a nasal drain.
With regard to instant claims 48, Park et al. teach the concept of a polyurethane foam containing 0.5 to about 15 wt% of an adjuvant wound healing accelerator such as bioresorbable chitin or chitosan (Abstract; claims 1-10). Park et al. teach mixing the components together with stirring ([0026] and claim 7) thus producing a blend of the chitosan hemostatic agent and a polyurethane polymer with even distribution of the adjuvant hemostatic agent throughout the polymer. 
With regard to instant claim 48, Hardy et al. hemostatic foams (claims 1, 38 and 39) comprising particulate chitosan acetate salt ([0046] and claims 40, 41 and 45) that will pass through a 5 mesh screen (4000 microns) but be retained by a 80 mesh (177 microns) screen (claim 46) that can be obtained by grinding and sorting [0051] as well as including chitin or chitosan derivatives (claim 49). Hardy et al. note that the therapeutic agent may have a particle size in the range of from about 1 micron to about 500 microns [0022] and the therapeutic agent can be the haemostatic agent [0014, 0045]. Hardy et al. also teaches using the lactate salt (claim 41; [0048]) and directs the artisan to soluble chitosan salts prepared by combining chitosan with the appropriate acid which can be any inorganic or organic acid which yields a soluble chitosan salt [0049]. 
2 gas is generated to produce foam (Example 1; page 2 of 7) where the mixing implicitly produces a macroscopically homogeneous mixture which is naturally bioresorbable. KR20070097778A teach using both water soluble chitosan powder (sieved at 45 microns) and polymeric chitosan powder (sieved at 425 microns) which is interpreted to be water insoluble chitosan (Examples 1 and 2). KR20070097778A teaches that when foaming, only the polyurethane pre-polymer reacts with water to generate CO2 gas and the polymer chitosan remains in the foam thereby producing a composite (Example 4, page 4 of 7). Thus, there is no crosslinking between the chitosan and the polyurethane pre-polymer.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zuidema et al. is that Zuidema et al. do not expressly teach adding a chitosan hemostatic agent to the polyurethane foam in an amount from 5-35 wt% and a particle size less than 150 microns or that the chitosan has a clotting time in accordance with the Lee-White test of from 6.7 to 7.5 seconds. This deficiency in Zuidema et al. is cured by the teachings of Park et al., Hardy et al. and KR20070097778A.
2.  The difference between the instant application and Zuidema et al. is that Zuidema et al. do not expressly teach the polymers in the blend have a degree of 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add a chitosan hemostatic agent in an amount from 5-35 wt% and a particle size less than 150 microns to the bioresorbable polyurethane foam of Zuidema et al., as suggested by Park et al., Hardy et al. and KR20070097778A, with 
One of ordinary skill in the art would have been motivated to do this because of the following reasons. It is obvious to combine the haemostatic composition of Zuidema et al. with other haemostatic materials such as haemostatic chitosan particles taught by the secondary references as a precedent for doing so has already been established by Park et al. and KR20070097778A. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The artisan would combine the materials for at least an additive haemostatic effect for the foam with a reasonable expectation of success in the absence of evidence to the contrary. Park et al. provide guidance on how much to add which overlaps with the instantly claimed 2-50 wt%. MPEP 2144.05: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” In addition, the amount of chitosan haemostatic agent is a result effective variable easily and routinely optimized by the ordinary artisan. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, it is noted that KR20070097778A guides the artisan more specifically to 45 microns. Thus, the ordinary artisan would have a reasonable expectation of success in having the insoluble hydrophilic hemostatic chitosan salt particles smaller than 150 microns in view of the combined references. 
With regard to the clotting time in accordance with the Lee-White test of from 6.7 to 7.5 seconds, the Examiner notes the following. First of all, it is unclear if just the polyurethane polymer by itself of Zuidema et al. meets this limitation because Applicant tested polyethylene as a negative control and not the polyurethane (Table 1 of the instant specification). Second of all, both chitosan and the chitosan acetate salt both meet this limitation as shown in Table 1. Since the combined references teach and suggest both chitosan acetate as well as just chitosan as hemostatic agents, then the claimed functional parameter is implicit in the prior art materials. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add a chitosan salt to the composition of Zuidema where the polymers in the blend have a degree of crosslinking is 0.01 or lower, as suggested by KR20070097778A, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Zuidema et al. guide the artisan to avoid crosslinking [0014] thus rendering obvious non-crosslinked or 0%. Furthermore KR20070097778A establishes that the chitosan is not going to react with the –NCO groups of the pre-polymer because water reacts with those groups to produce the foaming. Accordingly, mixing chitosan in the absence of a crosslinking agent with polyurethane prepolymer is not going to produce any crosslinking. Thus the ordinary artisan would have a reasonable expectation of success in blending chitosan hemostatic agent with the polyurethane resulting in a degree of crosslinking of 0.01 or lower. Additionally, it is noted the KR20070097778A makes polyurethane foams crosslinked with chitosan, using glutaraldehyde as a crosslinking agent (Example 3), and un-crosslinked with chitosan (Example 4) thus providing a reasonable expectation of success in making either embodiment.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant appears to argue all the rejections under 103 together and the Examiner’s response is supplied supra. Applicant’s arguments are not persuasive. The rejection is maintained.




Conclusion

No claims are allowed. 
The Examiner suggests that Applicant proceed to the Board of Appeals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613